UNITED STATES DISTRICT COURT                                  For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X      MEMORANDUM AND ORDER
DUSTIN HICE,                                                  19-CV-04666-JMA-GRB

                          Plaintiff,

        -against-                                                               FILED
                                                                                CLERK
DON LEMON,                                                           11/26/2019 9:01 am
                                                                       U.S. DISTRICT COURT
                           Defendant.
                                                                  EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                                       LONG ISLAND OFFICE
AZRACK, United States District Judge:

        On August 11, 2019, plaintiff Dustin Hice (“Plaintiff”) filed a complaint in New York State

Supreme Court, Suffolk County, alleging that defendant Don Lemon (“Defendant”) committed

assault and battery, intentional infliction of emotional distress, and negligent infliction of

emotional distress. (ECF No. 1-2.) Two days later, Defendant filed a notice of removal in this

Court pursuant to 28 U.S.C. § 1441, in which he asserted subject matter jurisdiction pursuant to

28 U.S.C. § 1332(a). (ECF No. 1.)

        Plaintiff subsequently requested a pre-motion conference to seek leave to move to remand

the matter to state court. (ECF No. 7.) In response, Defendant filed a letter in which he argued

that removal had been proper. (ECF No. 9.) On October 10, 2019, the Court heard argument

regarding the pre-motion letters and reserved judgment. (ECF No. 11.) The Court indicated that

the parties’ pre-motion conference letters would be treated as motions and permitted the parties to

supplement their submissions. (Id.) To date, Plaintiff has submitted two supplemental letters.

(ECF Nos. 12, 13.)

        Plaintiff argues that Defendant’s notice of removal was untimely because Plaintiff had not

yet effectuated service of the state complaint when Defendant filed the notice of removal. (ECF

No. 7 at 2.) Further, Plaintiff claims that as a resident defendant, Defendant is barred from removal
by the forum defendant rule, 28 U.S.C. § 1441(b)(2). (Id. at 3.) Therefore, according to Plaintiff,

the case should be remanded to state court. (Id.)

       In response, Defendant contends that this Court must deny Plaintiff’s motion to remand

pursuant to Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699 (2d Cir. 2019). In Gibbons, the

Second Circuit resolved a split among the district courts in this circuit as to whether the forum

defendant rule precludes removal when a defendant removes an action filed in state court before

the defendant has been served in the state court action. The Court held that based on the relevant

statutory text, 28 U.S.C. § 1441(b)(2), the forum defendant rule “is inapplicable until a home-state

defendant has been served in accordance with state law; until then, a state court lawsuit is

removable under Section 1441(a) so long as a federal district court can assume jurisdiction over

the action.” Id. at 705.

       Gibbons resolved the precise issue currently before the Court. Plaintiff’s alternative

interpretation of the relevant statutory language, (ECF No. 12), his disagreement with the Second

Circuit’s reasoning, (id.), and his citations to statements critical of Gibbons made during a

Congressional hearing, (ECF No. 13), are unavailing in the face of clear, directly applicable, and

binding precedent.

       The Court therefore DENIES Plaintiff’s motion to remand. This case is respectfully

referred to Judge Brown to oversee discovery.



SO ORDERED.

Dated: November 26, 2019
       Central Islip, New York


                                                         /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE
